Citation Nr: 1221240	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  03-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), a hiatal hernia, esophagitis, and dysphagia.  

2.  Entitlement to service connection for a back disability, including degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1952 to September 1954.  Service in combat in Korea and award of the Combat Infantryman Badge (CIB) are indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In his original claim, the Veteran sought entitlement to service connection for a hiatal hernia and gastroenteritis, and the February 2003 rating decision denied the Veteran's claim for a digestive condition and hiatal hernia.  The Board notes, however, that medical evidence also shows diagnoses of GERD, ulcerative colitis, esophagitis, and dysphagia.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In an August 2004 decision, the Board remanded the Veteran's claims for further procedural and evidentiary development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) (1) contact the Veteran and ask him to identify all sources of treatment for his claimed disabilities, and assist him in obtaining any VA and/or private treatment records; and (2) schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disabilities.  In August 2004, the Appeals Management Center (AMC) sent the Veteran a letter and asked that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who had treated him for any of his claimed disabilities, since his separation from active service in September 1954, to specifically include all treatment reports from the VA medical centers in Saginaw, Michigan and Gainesville, Florida.  The Veteran was also asked to complete the necessary authorization and releases for any outstanding private treatment records.  In addition, the Veteran was scheduled for a VA examination in January 2005.  

By the July 2007 action, the Board denied the Veteran's claims of service connection for a right shoulder disability and dysthymic disorder.  However, the Board determined that the January 2005 VA examinations in connection with the Veteran's claims of service connection for a gastrointestinal disorder and a back disability were inadequate, and remanded the Veteran's claims to the RO so an adequate medical opinion could be obtained.  

The Veteran appealed the portion of the July 2007 Board decision that denied his claim of service connection for a dysthymic disorder.  In June 2008, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the parties' Joint Motion for Remand (Joint Motion).  In a February 2009 action, the Board remanded the claim of service connection for a dysthymic disorder for further evidentiary development.  Before the claims files were transferred to the Board, in a May 2011 rating decision, the RO granted service connection for dysthymia, evaluating it as 30 percent disabling, effective July 8, 2008.  Consequently, the only issues that remain on appeal before the Board are entitlement to service connection for a gastrointestinal disorder and a back disability.  

Pursuant to the July 2007 Board Remand, the Veteran was afforded VA examinations in connection with his back disorder and gastrointestinal disorder in March 2011.  Copies of the VA examination report and the Veteran's updated VA treatment records have been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in May 2011, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, the Board notes that the Veteran recently filed a claim for entitlement to an annual clothing allowance pursuant to 38 U.S.C. § 1162.  See January 2012 claim (located within the Virtual VA system).  However, this claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  Any back disability from which the Veteran currently suffers is not related to military service or an event of service origin. 

2.  The Veteran's currently diagnosed gastrointestinal disorders were first identified many years after service and are not shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated during active military service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran does not have a gastrointestinal disorder, to include a hiatal hernia GERD, esophagitis, or dysphagia, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through July 2001, October 2002, October 2003 and August 2004 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the above-referenced notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned notice letters.  Further, the Veteran was informed of the laws and regulations governing the assignment of disability ratings and effective dates in the July 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the duty to provide notice relating to the Veteran's claims was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the July 2007 notice letter that fully addressed all notice elements.  Specifically, the July 2007 notice letter informed the Veteran of his and VA's respective duties for obtaining evidence and gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claim.  This notice letter also informed the Veteran of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess.  

Although this notice letter was not sent before the initial decision in this matter, the Board thus finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  The RO also re-adjudicated the claims by way of a May 2011 supplemental statement of the case.  The Board further notes that although the Court has held in Mayfield, that post-decisional documents are inappropriate vehicles with which to provide notice, the RO in this case provided VCAA-compliant notice that was followed by re-adjudication of the Veteran's claims.  The Board concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Review of the Veteran's claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records were "fire-related."  In other words, they were involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are unavailable.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362. 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  To help assist the Veteran in reconstructing his medical records, the RO, in the July 2001 letter, asked the Veteran to complete a VA NA Form 13055, and, in so doing, identify the name of the organization and unit he served in during his period of active duty, the dates of his treatment, and the name and location of the hospital/dispensary where he was treated.  It does not appear that the Veteran completed the designated NA Form 13055.  

Records of the Veteran's post-service treatment at the VA Medical Centers (VAMCs) in Saginaw and Ann Arbor, Michigan and Gainesville, Florida have been associated with the claims file and were reviewed by the RO in connection with the Veteran's claim.  Additionally, the Veteran has submitted written statements in support of his claims.  Neither the Veteran, nor his attorney, has otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  

Pursuant to the July 2007 remand, the Veteran also underwent VA examinations in connection with his claimed disorders in March 2011; reports of the examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury to disease occurred in service; there must be chronic disability resulting from that injury to disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365  (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

A.  Back Disability

The Veteran maintains his back disability was incurred during his period of active service.  Specifically, the Veteran contends that while serving in Korea, he dove out of a truck to avoid being shot by enemy aircraft, thereby injuring his back.  The Veteran relates his current back condition to this in-service incident and claims to have experienced back pain since this time.  

As discussed above, the Veteran's service treatment records are not available and are presumed destroyed.  However, the Veteran's DD form 214 reflects that the Veteran served one tour of duty in Korea, in the course of which he earned numerous awards and decorations, including the Bronze Service Star and the Combat Infantryman Badge.  In the case of any Veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, even accepting as true the statements made by the Veteran, the evidence does not show that the Veteran sought treatment for his back condition until many years after service.  Indeed, the Board observes that the post-service record on appeal is absent for any notations, complaints or findings of a back disorder for many years after his separation from service.  Moreover, the medical evidence does not show that the Veteran sought treatment for any health related issues, to include symptoms that may have been early manifestations of a back disorder, immediately following his separation from service or for many years thereafter.  In fact, the first post-service record potentially pertaining to the Veteran's back was a progress report dated in November 1994, over forty years after his separation from service.  This treatment report reflected an assessment of degenerative joint disease (DJD).  Treatment records issued from the VAMC in Saginaw, Michigan and dated from April 1999 to May 2004 reflect an assessment of DJD and degenerative disc disease (DDD) with chronic low back pain.  Medical records issued from the VAMC in Ann Arbor, Michigan and dated from January 2007 to May 2008 reflect ongoing complaints of, and treatment for, low back pain.  

The Veteran was subsequently afforded a VA examination in January 2005, at which time the examiner reviewed the Veteran's claims file, as well as his medical history.  During this examination, the Veteran relayed his military history and described injuring his back while serving in Korea.  He did not recall experiencing back pain during his military service or at his separation examination, and stated that his low back pain began forty years prior when "he was possibly moving some furniture. . . ."  According to the Veteran, during the early 1950s, he and his brother "were lifting up a washer and carrying it up the stairs" when the Veteran fell backwards on the stairs with the washer on him.  The Veteran described the washer as "one of the heaviest washer[s] that [he] lifted" and indicated that he did not seek any help as aspirin and Motrin helped alleviate this pain.  He described another incident which reportedly occurred during the late 1960s or 1970s, at which time, he helped move a heavy piano with the help of his family members.  The Veteran believes that he may have twisted his back while attempting to move this piano.  

Upon physical examination of the Veteran, the examiner noted that the Veteran was unable to lie completely flat, and carried out his range-of-motion exercises with some discomfort and pain.  The Veteran also underwent x-rays of his lumbar spine, the results of which revealed DDD with DJD of the right sacroiliac joint and osteoarthritis of the facet joints.  The examiner diagnosed the Veteran with DDD and degenerative arthritis, and concluded that "[t]he veteran's low back condition is likely as not related to his service-connected condition."  The examiner further noted that the Veteran's history showed that he had injured his back several times after his separation from service.  

Pursuant to the July 2007 Board remand, the Veteran was afforded another VA examination in March 2011, at which time the examiner interviewed the Veteran regarding his medical history, reviewed the Veteran's claims file, and conducted a physical examination of the Veteran's spine.  During the examination, the Veteran described injuring his back in service, and stated that he visited with a medic several days afterwards but was told "to live with it."  However, based on the Veteran's recollection, his back "didn't really bother him until later years."  Specifically, the Veteran recalled his back really beginning to bother him when he was in his forties, and believes he may have hurt his back numerous times over the years due to "twisting or lifting."  The Veteran further recalled hurting his back after service, when he helped move a washer with his brother.  The examiner conducted a full physical examination of the Veteran, and recorded his complaints of pain, weakness and stiffness in the lumbar spine and muscles.  The Veteran also underwent several x-rays of his thoracic and lumbar spine, the results of which revealed old mild wedge compression fracture deformity of the midthoracic vertebral body; diffuse spondylosis with multilevel DDD in both the thoracic and lumbar spine region; and bilateral sacroiliitis.  

Based on her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with diffuse spondylosis with multilevel DDD and bilateral sacroiliitis in the lumbar spine, and diffuse spondylosis with multilevel DDD and old mild wedge compression fracture deformity of the midthoracic vertebral body in the thoracic spine.  The VA examiner determined that these disabilities were neither caused by nor a result of the Veteran's active duty military service, noting that there was no evidence of ongoing medical care for the Veteran's back one year after discharge, and in fact no evidence of a back condition until 1994, forty years after his discharge.  The examiner further referenced statements made by the Veteran at his January 2005 VA examination, wherein he stated that his back condition started forty years prior, and described injuring his back several years after service when he  helped his family members move the washer and piano.  According to the examiner, the Veteran's recollection of back pain forty years prior coincides with the time period these post-service injuries reportedly occurred.  The examiner also explained that if the Veteran's back condition did begin forty years ago, then it began in 1965, eleven years after discharge.  The examiner further took note of statements made by the Veteran during the examination wherein he asserted that his back did not bother him until he was in his 40's or 50's.  According to the examiner, the degenerative changes in the Veteran's lumbar and thoracic spine are a result of the aging process, and are not unusual to see in someone the Veteran's age.  The examiner further noted that the Veteran's occupation as a semi-truck driver may have also contributed to his back problems.  

The Board notes that the objective medical evidence reflects that the Veteran has a back disorder.  As noted above, the Veteran's service treatment records are unavailable.  However, the Board has accepted the Veteran's statements regarding the occurrence of an in-service injury as true.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the January 2005 VA medical opinion to be insufficient to grant the Veteran's claim.  As discussed in the July 2007 remand, the January 2005 VA medical opinion was ambiguous and unclear as to the etiology of the Veteran's back condition.  First, in stating that the Veteran's back condition "is likely as not related to his service-connected condition", the Board finds it unclear as to whether the examiner meant to attribute the Veteran's low back condition to an in-service incident, especially since the possibility of secondary service connection was never raised by either the Veteran or the RO.  Moreover, if this was the conclusion reached, the January 2005 VA examiner did not provide an explanation as to why he believed the Veteran's back condition was related to the reported in-service incident, especially in light of the post-service injuries he mentioned.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  

The Board concludes that the March 2011 VA examination is adequate upon which to base a determination.  This VA examination report included a complete physical examination of the Veteran and a review of the Veteran's claims file.  In addition, the March 2011 VA examiner based her opinion on an accurate background and the relevant historical facts.  In addition, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record.  The examiner specifically noted that there was no evidence of ongoing medical care for the Veteran's back condition until 1994, forty years after the Veteran's discharge.  The examiner also took note of statements made by the Veteran himself, which indicate that his back condition manifested itself many years after service.  In addition, the examiner noted that the Veteran himself indicated that his back did not begin bothering him until his later years.  Furthermore, the examiner explained that degenerative changes of the Veteran's back are not unusual for someone the Veteran's age and are due to the aging progress.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the March 2011 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of a back disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current diagnosed disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of back pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current back disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, he injured his back in service and has continued to experience symptoms since that time.  See April 1999 VA treatment report.  

Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, his statements are not persuasive because the Veteran has provided inconsistent details regarding the time period his chronic back pain began.  In addition, during both VA examinations, the Veteran referenced several post-service incidents that the March 2011 VA examiner found significant enough to potentially be a causative factor to his current back disability.  While he reported on-going back pain since service during several of his VA treatment visits, during the January 2005 VA examination, the Veteran reported a history of low back pain that began forty years prior, and stated he did not recall experiencing back pain in service.  The Veteran also attributed his back pain to several incidents that occurred after service when he was helping his family members move heavy items.  During his March 2011 VA examination, the Veteran stated that his back did not bother him until his later years - during his 40s and 50s.  Indeed, the Veteran has offered varying and disparate contentions as to when his back pain began.  See Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witnesses "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened...long ago").  

Finally, the first evidence of a diagnosed back disability is dated in 1994, several decades after the Veteran's separation from service.  This gap in time tends to weigh against any finding of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim); 38 C.F.R. § 3.303(b). 

While the Board does not doubt the sincerity of the Veteran's current recollections that his symptoms of back pain have been present and have continued to worsen since his years in service, as discussed previously, the record discloses a forty year gap without any clinical evidence to support any claim of in-service back disability with continuity of symptomatology thereafter.  The fact that the VA treatment records do not provide subjective or objective evidence that support the Veteran's recollections of continuous symptomatology since service weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see Savage, supra.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue (forty years after service) is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The examiner's assessment that the Veteran's back condition was consistent with his advanced age and post-service events also supports the finding that there was no continuity of symptoms since service.

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a back disability is not warranted.

B.  Gastrointestinal Disorder

The Veteran maintains that he developed a gastrointestinal disorder as a result of his combat experiences while serving in Korea.  Even accepting as true the statements made by the Veteran, the evidence does not show that the Veteran sought treatment for his gastrointestinal disorder until many years after service.  Indeed, the Board observes that the post-service record on appeal is absent for any notations, complaints, or findings of a gastrointestinal disorder for many years after his separation from service.  Moreover, the medical evidence does not show that the Veteran sought treatment for any health-related issues, to include symptoms which may have been early manifestations of a gastrointestinal disorder, immediately following his separation from service or for many years thereafter.  In fact, the first post-service record potentially pertaining to the Veteran's gastrointestinal disorder was an influenza vaccine report dated in October 1994, over forty years after his separation from service.  In the section marked "Other conditions," the Veteran wrote that he had gastric ulcers.  The Veteran underwent an upper gastrointestinal series (UGI) in December 1994, and based on the February 1995 VA progress report, the Veteran was assessed with a large sliding hiatal hernia.  VA progress notes dated in August 1995, April 1996 and October 1996 reflect a continued assessment of a hiatal hernia.  Treatment records issued from the VAMC in Saginaw, Michigan and dated from April 1999 to May 2004 reflect on-going treatment and care for the Veteran's gastrointestinal condition.  Specifically, these records reflect diagnoses of a hiatal hernia, GERD, an ulcerative colitis, and esophagitis with degenerative dysphagia.  The Veteran underwent an esophagogastroduodenoscopy (EGD) in October 2000, the results of which ruled out Barrett's esophagus, and revealed a hiatal hernia and short esophagus.  A September 2001 General Surgery follow-up report noted that the Veteran had recently undergone an EGD, the results of which revealed the presence of short esophagus, hiatal hernia, and esophagitis with degenerative dysphagia. 

The Veteran was afforded a VA examination in January 2005.  During the examination, the Veteran reported a longstanding history of heartburn while serving in the military and stated that he used to take Maalox for years.  The Veteran did not report a history of nausea, vomiting, hematemesis, melena or early satiety, and upon physical examination, the examiner described the Veteran's abdomen as soft and nontender with no appreciable organomegaly.  The examiner further noted no evidence of a hernia.  Based on his or her examination of the Veteran, and review of the Veteran's diagnostic records, the examiner diagnosed the Veteran with a hiatal hernia and esophagitis.  According to the examiner, the Veteran's hiatal hernia "may be as likely as not related to his service time based on his history."  

The Veteran was subsequently seen at the VAMC in Ann Arbor, Michigan in January 2007, at which time the treatment provider noted that the Veteran's endoscopy results were normal, and that he did not exhibit any gastrointestinal symptoms.  An April 2007 computed tomography (CT) scan of the abdomen revealed a large gastroesophageal hernia.  A May 2007 primary care outpatient note reflects that the Veteran underwent an EGD and UGI with small bowel series the previous year, the results of which were negative.  

The Veteran was afforded another VA examination in March 2011, at which time the examiner reviewed the Veteran's medical records and interviewed the Veteran regarding his medical history.  The Veteran stated that he used to take Maalox after service to help alleviate his stomach pain and gas and denied a history of nausea and vomiting associated with esophageal disease, dysphagia, esophageal distress, heartburn, regurgitation, hematemesis or melena and esophageal dilation.  The Veteran further stated that he was diagnosed with a hiatal hernia a long time ago, and was unsure as to what other gastrointestinal disorders he may have.  The examiner took note of the Veteran's more recent diagnostic results and referenced the August 2006 EGD report, the findings of which detected a small hiatal hernia, and a normal esophagus, stomach and duodenum.  The examiner also took note of the April 2008 CT results, which showed "a stable moderate sized hiatal hernia", and grossly unremarkable liver, gallbladder, spleen, pancreas, adrenal glands and kidneys.  Upon physical examination, the examiner detected no signs of anemia, nor any signs of significant weight loss or malnutrition, and described the Veteran's general health as fair.  

Based on her review of the medical records, and evaluation of the Veteran, the examiner diagnosed the Veteran with GERD, a hiatal hernia, and esophagitis, and determined there to be insufficient evidence to warrant a diagnosis of dysphagia.  The examiner further concluded that these disorders were neither caused by nor a result of active service, and explained that the first medical evidence of record reflecting diagnoses of GERD, a hiatal hernia and esophagitis was several decades after service.  The examiner further referenced the 2006 EGD results which showed a normal esophagus, thereby indicating that the esophagitis had resolved, and explained why the medical evidence was insufficient to warrant a diagnosis of dysphagia.  Specifically, the examiner noted that the medical evidence was clear for any complaints of swallowing, or any treatment for dysphagia over the years.  

As previously discussed, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds the January 2005 VA medical opinion to be insufficient to grant the Veteran's claim.  As previously discussed in the July 2007 Remand, the examiner's nexus opinion only discussed the etiology of the Veteran's hiatal hernia, and made no mention of his claimed GERD, esophagitis and dysphagia.  In addition, while the Board acknowledges that the January 2005 VA examiner's conclusion alludes to a possible connection between the Veteran's hiatal hernia and service, this opinion is too speculative in nature and therefore cannot be relied upon in arriving at a decision.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  

Conversely, the March 2011 examination report includes a physical examination of the Veteran, a review of the Veteran's claims file, and clear and concrete opinions concerning the etiology of the Veteran's diagnosed gastrointestinal disorders.  In addition, the March 2011 VA examiner based her opinion on relevant historical facts and offered a thorough rationale for the opinions reached that is supported by the evidence of record.  The examiner specifically discussed the Veteran's assertions as well as the lack of documentation of any type of gastrointestinal disorder soon after service and for many decades thereafter.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the March 2011 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current gastrointestinal disorders and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the Veteran's medical records and history, as well as a clinical evaluation.  

As discussed above, the Veteran is not competent to render a diagnosis or to opine as to the etiology of his gastrointestinal disorder.  The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1371, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead offering an opinion as to whether his gastrointestinal disorders are related to active service.

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a gastrointestinal disorder is not a condition capable of lay diagnosis, although its symptoms might be described by a lay person.  Nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the onset or origin of his gastrointestinal disorders does not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu V. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding whether his gastrointestinal problems were incurred in service are not competent evidence.  

Moreover, even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, the medical evidence of record discloses forty years from the time the Veteran separated from service and the first evidence of record indicating treatment for and a diagnosis of a gastrointestinal disorder.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue forty years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder, to include GERD, a hiatal hernia, esophagitis, and dysphagia.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a gastrointestinal disorder, to include GERD, a hiatal hernia, and dysphagia is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for a gastrointestinal disorder, to include GERD, hiatal hernia, esophagitis, and dysphagia is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


